DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
The Examiner notes that the instant application previously examined by a different examiner. As such, the Examiner proceeds with prosecution giving full faith and credit to the search and action of the previous examiner per MPEP 704.01: 
When an examiner is assigned to act on an application which has received one or more actions by some other examiner, full faith and credit should be given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general the second examiner should not take an entirely new approach to the application or attempt to reorient the point of view of the previous examiner, or make a new search in the here hope of finding something. See MPEP 718.05. 

Response to Amendments
The amendments filed 12/30/2020 have been entered. Claims 1-20 remain pending in the application. 
 
Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103 filed 12/30/2020 have been fully considered but they are not persuasive. 

At least Claim 1 recites, in part


The applicant argues that the cited prior art of record, especially Pallath, does not teach such language. The examiner respectfully disagrees. 
	In particular, the applicant argues that the user, not the computer system (as currently claimed), is responsible for the “selection.” And because a user performs the selection in Pallath, Pallath cannot teach the claim language as recited. 
However, paragraph [0081] provides further evidence that Pallath teaches the limitation argued. Specifically, Paragraph [0081] recites:
…the algorithm module 122 can identify available algorithms from the algorithm library 110. Identifying the algorithms may include the use of constraints, such as limiting the algorithms to those algorithms that are applicable to the user and/or compatible with the data set… 
	
A person of ordinary skill in the art would readily infer looking at the above passage, at least some form of selection is made by the computer system, as the applicant argues is required. That is, from the above passage, it is clear that based on, for example, constraints (e.g. user preferences), a group of algorithms is limited to at 



	Because of any or all of the above reasons, the applicant’s arguments regarding the rejection under 35 U.S.C. 103 are NOT persuasive and the rejection is maintained. 

	

Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the underlined passages are indicative or otherwise reflective of key evidence.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7-9, 11-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0017649A1 to Srinivasaraghavan (Sri) and US2016/0170742 to Pallath et al.

Sri teaches claim 1. A method comprising:
storing, by a computer system, a dataset including preference information indicating associations between items indicated by the dataset and users of the computer system; (Sri para 24 “The user profile information may include content data that the user has viewed in the past, the number of times that the user has viewed the content, a duration for which the user has viewed the content (e.g., whether the user viewed an entire movie or not), and ratings information (e.g., a “like” or “dislike,” 1 star, 2 stars, 3 stars, etc.) provided by the user regarding content. User profile information may also include information describing the user, such as an age of the user, a race of the user, a gender of the user, a primary geographical location of the user, etc. Content recommendations server 230 may also analyze user profile information to characterize 
receiving, by the computer system, a request for a recommended association between a particular user and one or more of the items; (Sri para 63 “one or more of the techniques described herein may be applied to search operations as well. In such a scenario, a search initiated by the user may effectively be a request for content recommendations based on parameters (e.g,, search terms) provided by the user…”). 
determining, by the computer system based on the predicted preference identification algorithm, a recommended association for the particular user; (Sri para 53 “Based on observed behaviors of the user, content recommendations server 230 may determine the current hidden preferences (e.g., hidden preferences 1) using an Expectation Maximization algorithm, such as the Baum-Welch algorithm. Additionally, content recommendation server 230 may determine the most likely sequence of hidden preferences (e.g., hidden preferences 2, hidden preferences 3, etc.) using the Viterbi algorithm... determining the current preferences of the user, and predicting the future preferences of the user, may be used to generate a user profile and in turn determine effective content recommendations for the user.")
sending, by the computer system, the recommended association to the particular user (Sri fig 3 provide content recommendations step 330.)
receiving, by the computer system, feedback regarding the recommended association; and (Sri fig 3 receive feedback on reasons for content recommendations step 350.) 
Sri, however, does not appear to explicitly disclose identifying, by the computer system based on preference information of the particular user, one or more characteristics of the one or more items, or both, a recommendation goal for the recommended association.
Sri also does not appear to explicitly disclose selecting, by the computer system based on the preference information of the particular user and the recommendation goal, a particular algorithm of a plurality of algorithms as a predicted preference identification algorithm for the particular user.
Sri also does not appear to explicitly disclose in response to the feedback indicating a second algorithm from the plurality of algorithms, selecting, by the computer system, the second algorithm as the predicted preference identification algorithm for the particular user.
However, Pallath teaches identifying, by the computer system based on preference information of the particular user, one or more characteristics of the one or more items, or both, a recommendation goal for the recommended association; (Pallath para 81 “Identifying the algorithms may include the use of constraints, such as limiting the algorithms to those algorithms that are applicable to the user and/or compatible with the data set 204...” Preference information is Pallath’s “applicable to the user” information. Characteristics of the items is Pallath’s “compatible 
selecting, by the computer system based on the preference information of the particular user and the recommendation goal, a particular algorithm of a plurality of algorithms as a predicted preference identification algorithm for the particular user; (Pallath para 81 “Identifying the algorithms may include the use of constraints, such as limiting the algorithms to... algorithms previously used by the user, or other selection criteria.” When Pallath identifies the algorithms that are applicable to the user and the data they are identifying the recommendation goal. When Pallath further limits the algorithms to algorithms previously used by the user, they are selecting a particular algorithm based on preference information and the recommendation goal (group of available/applicable algorithms).)
in response to the feedback indicating a second algorithm from the plurality of algorithms, selecting, by the computer system, the second algorithm as the predicted preference identification algorithm for the particular user. (Pallath para 81 “The server 104 can provide the algorithms to the client device 102, e.g., for user selection of a particular algorithm.” The selection is the feedback, and the second algorithm is the user-chosen algorithm.).
Pallath and Sri both use algorithms to process data. It would have been obvious to a person having ordinary skill in the art, at the time of filing, to allow Sri’s user to adapt the recommendation algorithm because “[ajnaiytical applications can require a high degree of extensibility and flexibility for development and customer adaptation." (Sri para 3) Further, Sri communicates the reasons a recommendation is made and 
With respect to Claim 7, the combination of Sri and Pallath teach wherein the feedback comprises an indication of whether the particular user accessed an item indicated by the recommended association. (Sri para 32 “Single-tiered utility matrix 400A may have a numeric value associated with each feature to indicate a number of times the user has viewed or listened to (and/or "liked”) content associated with the corresponding feature. For instance, single-tiered utility matrix 4GGA may indicate that John has viewed content associated with Spielberg (i.e., the director Steven Spielberg) on 5 occasions, has viewed content associated with Pacino (i.e., the actor Al Pacino) on 6 occasions, and so on." This feedback can be received in response to a recommendation, see para 34 "Content recommendations server 23G may also provide John with an opportunity to provide feedback regarding the content recommendations and the reasons for the content recommendations, in response to receiving the feedback, content recommendations server 230 may update the user profile information for John in one or more 'ways, such as by eliminating a feature from single-tiered utility matrix 400 (e.g,, if John does not (or no longer) enjoys movies associated with Spielberg), by introducing (or modifying) a weighted factor to increase or decrease the importance of a particular feature, etc.”).
With respect to Claim 8, the combination of Sri and Pallath teach wherein the feedback comprises an indication of an amount of time the particular user accessed the item indicated by the recommended association. (Sri para 32 “Singie-tiered utility matrix 400A may have a numeric value associated with each feature to indicate a number of times the user has viewed or listened to (and/or "liked") content associated with the corresponding feature. For instance, single-tiered utility matrix 4GGA may indicate that John has viewed content associated with Spielberg (Le., the director Steven Spielberg) on 5 occasions, has viewed content associated with Pacino (i.e., the actor Al Pacino) on 6 occasions, and so on." Sri para 24 "The user profile information may include content data that the user has viewed in the past, the number of times that the user has viewed the content, a duration for which the user has viewed the content (e.g., whether the user viewed an entire movie or not)..." This feedback can be received in response to a recommendation, see para 34 "Content recommendations server 230 may also provide John with an opportunity to provide feedback regarding the content recommendations and the reasons for the content recommendations, in response to receiving the feedback, content recommendations server 230 may update the user profile information for John in one or more ways, such as by eliminating a feature from single-tiered utility matrix 400 (e.g., if John does not (or no longer) enjoys movies associated with Spielberg), by introducing (or modifying) a weighted factor to increase or decrease the importance of a particular feature, etc.").
With respect to Claim 9, the combination of Sri and Pallath teach wherein the feedback comprises a message from the particular user that indicates whether the particular user accepted the recommended association. (Sri para 39 “The feedback may be in one or more forms... words and phrases that are typed by the user, etc...").
With respect to Claim 11, Sri teaches A non-transitory computer-readable medium having program instructions stored thereon that, when executed by a computer server system, cause the computer server system to perform operations comprising: (Sri para 69 “Device 1100 may perform these operations in response to processor 1120 executing software instructions stored in a computer-readable medium, such as memory 1130.")
storing a dataset including preference information indicating associations between items indicated by the dataset and users of the computer system; (Sri para 24 “The user profile information may include content data that the user has viewed in the past, the number of times that the user has viewed the content, a duration for which the user has viewed the content (e.g., whether the user viewed an entire movie or not), and ratings information (e.g., a “like” or “dislike,” 1 star, 2 stars, 3 stars, etc.) provided by the user regarding content. User profile information may also include information describing the user, such as an age of the user, a race of the user, a gender of the user, a primary geographical location of the user, etc. Content recommendations server 230 may also analyze user profile information to characterize viewing habits of the user (e.g., whether the user is an avid or casual movie watcher, what genres of media the user appears to prefer, whether the user appears to enjoy watching movies or television series, etc.).” User profile information is applicant’s dataset.).
receiving a request for a recommended association between a particular user and one or more of the items; (Sri para 63 “one or more of the techniques described herein may be applied to search operations as well, in such a scenario, a 
determining, based on the predicted preference identification algorithm, a recommended association for the particular user; (Sri para 53 “Based on observed behaviors of the user, content recommendations server 230 may determine the current hidden preferences (e.g., hidden preferences 1) using an Expectation Maximization algorithm, such as the Baum-Welch algorithm. Additionally, content recommendation server 230 may determine the most likely sequence of hidden preferences (e.g., hidden preferences 2, hidden preferences 3, etc.) using the Viterbi algorithm... determining the current preferences of the user, and predicting the f uture preferences of the user, may be used to generate a user profile and in turn determine effective content recommendations for the user.")
sending the recommended association to the particular user; (Sri fig 3 provide content recommendations step 330.)
receiving feedback regarding the recommended association; and (Sri fig 3 receive feedback on reasons for content recommendations step 350.) 
Sri does not appear to explicitly disclose selecting, by the computer server system, based on the preference information of the particular user and the recommendation goal, a particular algorithm of a plurality of algorithms as a predicted preference identification algorithm for the particular user.
Sri also does not appear to explicitly disclose in response to the feedback indicating a second algorithm from the plurality of algorithms, selecting, by the computer 
However, Pallath teaches selecting, by the computer server system, based on preference information of the particular user and based on one or more characteristics of the one or more items, a particular algorithm of a plurality of algorithms as a predicted preference identification algorithm for the particular user; (Pallath para 81 “Identifying the algorithms may include the use of constraints, such as limiting the algorithms to... algorithms previously used by the user, or other selection criteria.” When Pallath identifies the algorithms that are applicable to the user and the data they are identifying the recommendation goal. When Pallath further limits the algorithms to algorithms previously used by the user, they are selecting a particular algorithm based on preference information and the recommendation goal (group of available/applicable algorithms).)
in response to the feedback indicating a second algorithm from the plurality of algorithms, selecting the second algorithm as the predicted preference identification algorithm for the particular user. (Pallath para 81 “The server 104 can provide the algorithms to the client device 102, e.g., for user selection of a particular algorithm.” The selection is the feedback, and the second algorithm is the user-chosen algorithm.)
Pallath and Sri both use algorithms to process data. It would have been obvious to a person having ordinary skill in the art, at the time of filing, to allow Sri’s user to adapt the recommendation algorithm because “[a]nalytical applications can require a 
With respect to Claim 12, the combination of Sri and Pallath teach wherein the feedback comprises an indication of whether the particular user accessed an item indicated by the recommended association. (Sri para 32 “Single-tiered utility matrix 400A may have a numeric value associated with each feature to indicate a number of times the user has viewed or listened to (and/or liked") content associated with the corresponding feature. For instance, single-tiered utility matrix 400A may indicate that John has viewed content associated with Spielberg (i.e., the director Steven Spielberg) on 5 occasions, has viewed content associated with Pacino (i.e., the actor Ai Pacino) on 6 occasions, and so on." This feedback can be received in response to a recommendation, see para 34 “Content recommendations server 230 may also provide John with an opportunity to provide feedback regarding the content recommendations and the reasons for the content recommendations. In response to receiving the feedback, content recommendations server 230 may update the user profile information for John in one or more ways, such as by eliminating a feature from single-tiered utility matrix 400 (e.g., if John does not (or no longer) enjoys movies associated with Spielberg), by introducing (or modifying) a weighted factor to increase or decrease the importance of a particular feature, etc.")
With respect to Claim 13, the combination of Sri and Pallath teach wherein the operations further comprise tracking item accesses by the particular user, wherein the feedback is generated based on tracking the item accesses. (Sri para 32 “Single tiered utility matrix 400A. may have a numeric value associated with each 
With respect to Claim 14, the combination of Sri and Pallath teach wherein the feedback comprises a message from the particular user that indicates whether the particular user accepted the recommended association. (Sri para 39 “The feedback may be in one or more forms... words and phrases that are typed by the user, etc...").
With respect to Claim 16, Sri teaches A non-transitory computer-readable medium having program instructions stored thereon that, when executed by a computer server system, cause the computer server system to perform operations comprising: (Sri para 69 “Device 1100 may perform these operations in 
storing a dataset including preference information indicating associations between items indicated by the dataset and users of the computer system; (Sri para 24 “The user profile information may include content data that the user has viewed in the past, the number of times that the user has viewed the content, a duration for which the user has viewed the content (e.g., whether the user viewed an entire movie or not), and ratings information (e.g., a “like” or “dislike,” 1 star, 2 stars, 3 stars, etc.) provided by the user regarding content. User profile information may also include information describing the user, such as an age of the user, a race of the user, a gender of the user, a primary geographical location of the user, etc. Content recommendations server 230 may also analyze user profile information to characterize viewing habits of the user (e.g., whether the user is an avid or casual movie watcher, what genres of media the user appears to prefer, whether the user appears to enjoy watching movies or television series, etc.).” User profile information is applicant’s dataset.)
receiving a request for a recommended association between a particular user and one or more of the items; (Sri para 63 “one or more of the techniques described herein may be applied to search operations as well, in such a scenario, a search initiated by the user may effectively be a request for content recommendations based on parameters (e.g., search terms) provided by the user...")
determining, based on the predicted preference identification algorithm, a recommended association for the particular user; (Sri para 53 “Based on observed behaviors of the user, content recommendations server 230 may determine the current  using an Expectation Maximization algorithm, such as the Baum-Welch algorithm. Additionally, content recommendation server 230 may determine the most likely sequence of hidden preferences (e.g., hidden preferences 2, hidden preferences 3, etc.) using the Viterbi algorithm... determining the current preferences of the user, and predicting the future preferences of the user, may be used to generate a user profile and in turn determine effective content recommendations for the user.")
sending the recommended association to the particular user; (Sri fig 3 provide content recommendations step 330.)
receiving feedback regarding the recommended association; and (Sri fig 3 receive feedback on reasons for content recommendations step 350.) 
Sri, however, does not appear to explicitly disclose identifying, based on a requested type of recommended association indicated by the request for the recommended association, a recommendation goal for the recommended association.
Sri also does not appear to explicitly disclose selecting, based on preference information of the particular user and the recommendation goal, a particular algorithm of a plurality of algorithms as a predicted preference identification algorithm for the particular user.
Sri also does not appear to explicitly disclose in response to the feedback indicating a second algorithm from the plurality of algorithms, selecting the second algorithm as the predicted preference identification algorithm for the particular user.
However, Pallath teaches identifying, based on a requested type of recommended association indicated by the request for the recommended association, a recommendation goal for the recommended association; (Pallath para 81 “Identifying the algorithms may include the use of constraints, such as limiting the algorithms to those algorithms that are applicable to the user and/or compatible with the data set 204...” Preference information is Pallath’s “applicable to the user” information. Characteristics of the items is Pallath’s “compatible with the data set” information. The available/applicable algorithms are the identified recommendation goal for the recommended association.)
selecting, based on preference information of the particular user and the recommendation goal, a particular algorithm of a plurality of algorithms as a predicted preference identification algorithm for the particular user; (Pallath para 81 “Identifying the algorithms may include the use of constraints, such as limiting the algorithms to... algorithms previously used by the user, or other selection criteria.” When Pallath identifies the algorithms that are applicable to the user and the data they are identifying the recommendation goal. When Pallath further limits the algorithms to algorithms previously used by the user, they are selecting a particular algorithm based on preference information and the recommendation goal (group of available/applicable algorithms).)
in response to the feedback indicating a second algorithm from the plurality of algorithms, selecting the second algorithm as the predicted preference identification algorithm for the particular user. (Pallath para 81 “The server 104 can provide the algorithms to the client device 102, e.g., for user selection of a particular algorithm.” The selection is the feedback, and the second algorithm is the user-chosen algorithm.)
 “[a]naiytical applications can require a high degree of extensibility and flexibility for development and customer adaptation." (Sri para 3).
With respect to Claim 17, the combination of Sri and Pallath teach wherein the computer server system is configured to receive the feedback from a monitoring module configured to monitor whether the particular user interacts with an item indicated by the recommended association. (Sri para 32 “Single-tiered utility matrix 400.A may have a numeric value associated with each feature to indicate a number of times the user has viewed or listened to (and/or "liked"} content associated with the corresponding feature. For instance, single-tiered utility matrix 400A may indicate that John has viewed content associated with Spielberg (i.e., the director Steven Spielberg) on 5 occasions, has viewed content associated with Pacino (i.e., the actor A! Pacino) on 6 occasions, and so on." This feedback can be received in response to a recommendation, see para 34 "Content recommendations server 230 may also provide John with an opportunity to provide feedback regarding the content recommendations and the reasons for the content recommendations, in response to receiving the feedback, content recommendations server 230 may update the user profile information for John in one or more ways, such as by eliminating a feature from single-tiered utility matrix 400 (e.g., if John does not (or no longer) enjoys movies associated 'with Spielberg}, by introducing (or modifying) a weighted factor to increase or decrease the importance of a particular feature, etc.").
With respect to Claim 18, the combination of Sri and Pallath teach wherein the monitoring module is further configured to monitor an amount of time the particular user interacts with the item indicated by the recommended association. (Sri para 32 “Single-tiered utility matrix 400A may have a numeric value associated with each feature to indicate a number of times the user has viewed or listened to (and/or liked") content associated with the corresponding feature- For instance, single-tiered utility matrix 400A may indicate that John has viewed content associated with Spielberg (I.e., the director Steven Spielberg) on 5 occasions, has viewed content associated with Pacino (i.e., the actor Ai Pacino) on 6 occasions, and so on." Sri para 24 “The user profile information may include content data that the user has viewed in the past, the number of times that the user has viewed the content, a duration for which the user has viewed the content (e.g,, whether the user viewed an entire movie or not),,." This feedback can be received in response to a recommendation, see para 34 “Content recommendations server 230 may also provide John with an opportunity to provide feedback regarding the content recommendations and the reasons for the content recommendations. In response to receiving the feedback, content recommendations server 230 may update the user profile information for John in one or more ways, such as by eliminating a feature from single-tiered utility matrix 4QQ (e.g., if John does not (or no longer) enjoys movies associated with Spielberg), by introducing (or modifying) a weighted factor to increase or decrease the importance of a particular feature, etc,")
With respect to Claim 20, the combination of Sri and Pallath teach wherein selecting the second algorithm is based on feedback from the particular user in response to a plurality of recommended associations indicating the second algorithm. (Pallath para 81 “Identifying the algorithms may include the use of constraints, such as limiting the algorithms to... algorithms previously used by the user, or other selection criteria.” Previously used by the user includes previously used multiple times.)
Claims 2-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0017649A1 to Srinivasaraghavan (Sri), US2016/0170742 to Pallath et al and US2011/0179081 AI to Ovsjanikov et al.

With respect to Claim 2, the combination of Sri and Pallath teach all of the limitations of Claim 1 as described above. 
The combination of Sri and Pallath further teach wherein identifying the recommendation goal comprises identifying... (Pallath para 81 “identifying the algorithms may include the use of constraints, such as limiting the algorithms to those algorithms that are applicable to the user and/or compatible with the data set 204..."). 
The combination of Sri and Pallath, however, do not appear to explicitly disclose identifying a subset of the items indicated by the dataset as potential recommended association targets.
However, Ovsjanikov teaches identifying a subset of the items indicated by the dataset as potential recommended association targets. (Ovsjanikov para 108 “At step 13030 an item is recommended for the user by selecting a topic from the 0l; for a particular user that has a high probability of interest and then using that topic to ascertain a particular item in the set of items that has a high probability of relating to the 
The combination of Sri and Pallath teaches identifying algorithms to filter data based on a data defined goal, i.e. which algorithms are compatible with the data. Ovsjanikov teaches that you can save processing by only looking at data related to a topic that the user has a high probability of being interested in. It would have been obvious to a person having ordinary skill in the art, at the time of filing, to preprocess the items in to high or low probability topics in order to avoid excess processing required by search irrelevant topic items. Further, “This innovation has practical significance since it can be applied to most dominant Web applications involving user behavior starting from search with the goal to find an item..." (Ovsjanikov para 40)
With respect to Claim 3, the combination of Sri, Pallath, and Ovsjanikov teach wherein selecting the particular algorithm comprises identifying, based on the recommendation goal, a subset of the plurality of algorithms, wherein the subset of the plurality of algorithms includes the particular algorithm and the second algorithm. (Pallath para 81 “Identifying the algorithms may include the use of constraints, such as limiting the algorithms to those algorithms that are applicable to the user and/or compatible with the data set 204..." The user selects from this subset of applicable/compatible algorithms, the selected algorithm is the second algorithm, and 
With respect to Claim 4, the combination of Sri, Pallath, and Ovsjanikov wherein selecting the particular algorithm comprises identifying one or more features from the preference information that indicate the particular algorithm from the subset of the plurality of algorithms. (Pallath para 81 “Identifying the algorithms may include the use of constraints, such as limiting the algorithms to... algorithms previously used by the user, or other selection criteria.” Constraints are constraints on features. The features are algorithms that are previously used or other selection criteria.)
With respect to Claim 5, the combination of Sri, Pallath, and Ovsjanikov  wherein identifying the subset of the plurality of algorithms comprises selecting the subset of the plurality of algorithms based on one or more features common to the subset of the items. (Pallath para 81 “Identifying the algorithms may include the use of constraints, such as limiting the algorithms to those algorithms that are applicable to the user and/or compatible with the data set 204...” The data has features, all data does, and the subset is the algorithms that are compatible with the data set. An algorithms compatibility with a data set is based on features of the data set.). 
With respect to Claim 6, the combination of Sri, Pallath, and Ovsjanikov teach  detecting, by the computer system, a requested type of recommended association indicated by the request for the recommended association, wherein the subset of the items correspond to the requested type of recommended association. (Sri para 63 “one or more of the techniques described herein may  Search terms tell the type of recommended association.)
With respect to Claim 15, the combination of Sri, Pallath, and Ovsjanikov wherein selecting the second algorithm is based on feedback from [a user] of the computer system indicating the second algorithm (Pallath para 81 “Identifying the algorithms may include the use of constraints, such as limiting the algorithms to... algorithms previously used by the user, or other selection criteria.” When Pallath identifies the algorithms that are applicable to the user and the data they are identifying the recommendation goal. When Pallath further limits the algorithms to algorithms previously used by the user, they are selecting a particular algorithm based on preference information and the recommendation goal (group of available/applicable algorithms).) 
Pallath doesn’t teach that the selection is based on feedback from a plurality of users. 
However, Ovsjanikov deriving data form a plurality of the users. (Ovsjanikov para 39 “Estimating the model parameters from a corpus of queries generated by a population of users can then be regarded as a Bayesian approach to collaborative filtering since it leverages co-occurrence information from multiple users to learn user preferences for unseen data." Ovsjanikov par 51 “The latent topic model for users in the method of the present disclosure is derived by considering the relations between users and search queries,").
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/0017649A1 to Srinivasaraghavan (Sri), US2016/0170742 to Pallath et al and MATRIX FACTORIZATION TECHNIQUES FOR RECOMMENDER SYSTEMS by Koren et al.
With respect to Claim 10, the combination of Sri and Pallath teach all of the limitations of Claim 1 as described above. 
The combination of Sri and Pallath further teach wherein the plurality of algorithms (Sri para 26 “with reference to FIGS. 4-7, such tools may include a single-tiered utility matrix, a multi-tiered utility matrix, a neural network, or a Hidden Markov Model (HMM)."} Sri doesn't use the same words as applicant to describe Sri's algorithms.
Sri doesn't use the same words as applicant to describe Sri's algorithms
However, Koren teaches a plurality of algorithms include one or more of a matrix factorization algorithm, (Koren title “MATRIX FACTORIZATION TECHNIQUES”) a naive bays collaborative filtering algorithm, a user-based nearest neighbor regression algorithm, an item-based nearest neighbor (Applicant 
Both Sri and Koren are recommenders systems for movies. It would have been obvious to a person having ordinary skill in the art, at the time of filing, to use matrix factorization on Sri’s matrices because “the Netflix Prize competition has demonstrated, matrix factorization models are superior to classic nearest-neighbor techniques for producing product recommendations...” (Koren abstract)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/0017649A1 to Srinivasaraghavan (Sri), US2016/0170742 to Pallath et al and US2012/0330935A1 to Huang et al
With respect to Claim 19, the combination of Sri and Pallath teach all of the limitations of Claim 16 as described above. 
The combination of Sri and Pallath further teach wherein the operations further comprise selecting the particular algorithm based on the preference information of the particular user... wherein the particular algorithm is a default algorithm. (Pallath para 81 “Identifying the algorithms may include the use of constraints, such as limiting the algorithms to... algorithms previously used by the user, or other selection criteria.” The preference information here is the previously used by the user information. The default algorithm is the algorithm previously used.) 
The combination of Sri and Pallath, however, do not appear to explicitly disclose indicating that the request is a first request for a recommended association from the particular user...
indicating that the request is a first request for a recommended association from the particular user... (Huang searches for results in fig 3 step 330, and if the user is a new user they are treated in Huang para 33 “While a new user 120 may be assigned a default algorithm...”)
The combination of Sri and Pallath presents information to users and Huang teaches how to handle a new user. It would have been obvious to a person having ordinary skill in the art, at the time of filing, to give a default algorithm to a new user because there is no data for new users and “any information provided or learned regarding user preferences may be used to adjust the algorithm over time, such that the algorithm can accurately reflect or predict likely value to the user 120.” (Huang para 33)



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Aksel et al. (“An Adaptive Hybrid Recommender System that Learns Domain Dynamics”, NPL 2010). This reference is consider highly relevant and, while not explicitly relied upon in the instant action, the examiner notes that this reference teaches the claim language. In particular, the examiner notes at least Figure 2 which shows that a specific algorithm is used for the purpose of recommendation based on various criteria. The examiner further notes Pg. 50 which, at least in part, recites “[o]ur 
2. Dooms, Simon (“Dynamic Generation of Personalized Hybrid Recommender Systems”, NPL 2013). Similar Inventive Concept. See especially Section 4. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.C.T./Examiner, Art Unit 2126                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116